DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 15-20 in the reply filed on June 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  it ends in a semicolon.  MPEP 608.01 (m) states: “Each claim begins with a capital letter and ends with a period.”  The examiner would suggest and for purposes of examination replace the semicolon with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 2-3, 5-7, 10-11, 18 and 20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a controller including a data unit that determines voltage application time periods, does not reasonably provide enablement for voltage supply unit including a data unit that determines voltage application time periods.  Specifically:
Regarding claim 2: 
“wherein a controller determines a reverse voltage application time period, which is a time period for applying the reverse voltage of the opposite polarity, based on the optical density detected by the optical density detection unit” is supported 
“wherein the voltage supply unit determines a reverse voltage application time period, which is a time period for applying the reverse voltage of the opposite polarity, based on the optical density detected by the optical density detection unit” is not supported 
Regarding claim 3:
“The electrochromic device according to claim 1 further comprises a controller including a data unit, wherein the data unit includes …” is supported
“The electrochromic device according to claim 1, wherein the voltage supply unit includes a data unit, and the data unit includes …” is not supported
Regarding claim 5:
“wherein a controller determines a reverse voltage application time period, which is a time period for applying the reverse voltage of the opposite polarity, based on the optical density detected by the optical density detection unit and the temperature of the electrochromic element detected by the temperature detection unit” is supported
“wherein the voltage supply unit determines a reverse voltage application time period, which is a time period for applying the reverse voltage of the opposite polarity, based on the optical density detected by the optical density detection unit and the temperature of the electrochromic element detected by the temperature detection unit” is not supported
Regarding claim 6:
“The electrochromic device according to claim 4 further comprises a controller including a data unit, wherein the data unit includes …” supported
“The electrochromic device according to claim 4, wherein the voltage supply unit includes a data unit, and the data unit includes …” is not supported
Regarding claim 7:
“The electrochromic device according to claim 4 further comprises a controller including a data unit, wherein the data unit includes …” supported
“The electrochromic device according to claim 4, wherein the voltage supply unit includes a data unit, and the data unit includes …” is not supported
Regarding claim 10:
“wherein a controller determines a reverse voltage application time period” is supported
“wherein the voltage supply unit determines a reverse voltage application time period” is not supported
Regarding claim 11:
“The electrochromic device according to claim 9 further comprises a controller including a data unit, wherein the data unit includes …” is supported
“The electrochromic device according to claim 9, wherein the voltage supply unit includes a data unit, and the data unit includes …” is not supported
Regarding claims 18 and 20:
“the electrochromic device further includes a controller including a data unit, wherein the reverse voltage application time period is obtained by referring to the data unit” is supported
“wherein the reverse voltage application time period is obtained by referring to a data unit included in the voltage supply unit” is not supported.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use these inventions commensurate in scope with these claims.  Particularly, figure 5 shows controller (13) including data unit (14) in communication with voltage supply unit (10), and the paragraph [0078 & 0085] states: 
[0078] The controller 13 has a function of a microcomputer including a CPU and a memory, and is configured to control drive control instructions for the EC element 
[0085] The controller 13 is configured to control the voltage supply unit 10 so as to apply the reverse voltage to the EC element 1 during the reverse voltage application time period acquired from the data unit 14, and then control the voltage supply unit 10 so as to maintain the EC element 1 at a target optical density.  The controller 13 is configured to perform, when it is desired to maintain the EC element 1 in the decolored state, control so that a short circuit is caused between the electrodes 3 and 5 after the reverse voltage is applied.
There is no teaching or suggestion in the specification that the voltage supply unit has the claimed functions or elements, as claimed.  However, the specification clearly discloses that there is a controller, including a data unit, which does perform the claimed functions.  For purposes of examination the examiner will use the supported limitations set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8 (dependent on 1) has clarity issues.  Claim 1 requires the voltage supply unit to provide “a drive voltage to the electrochromic element to increase the optical density of the electrochromic device, and a reverse voltage of an opposite polarity to the electrochromic element to reduce the optical density of the electrochromic device,” i.e. the drive voltage increases optical density and the (opposite polarity) reverse voltage reduces the optical density.  Claim 8 requires “wherein the drive lowers the optical transmittance of the electrochromic element.”  Further, as set forth above, this limitation is inherent given the requirements of claim 1.
Regarding claims 18 and 20 (both depending from 15) “the reverse voltage application time period” has improper antecedent.  It is unclear if it is a new element or if the claims should depend from claim 16 which introduces this element (assumed).  For purposes of examination the examiner will assume claims 18 and 20 depend from claim 16.

Claim Warning
Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Insofar as they are claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Pradhan et al. US Patent Application Publication 2019/0221148.
Regarding claim 1 Pradhan discloses an electrochromic device (title e.g. figures 12-13) comprising: an electrochromic element (e.g. electrochromic device 1220) including a first electrode (e.g. first conductive layer 1230), a second electrode (e.g. counter electrode 1236), and an electrochromic layer disposed between the first electrode and the second electrode (e.g. electrochromic layer 1232); an optical density detection unit configured to detect an optical density of the electrochromic element (e.g. combination of interior and exterior photosensors 1282 & 1284); and a voltage supply unit (e.g. power source 1240) configured to supply a drive voltage to the electrochromic element to increase the optical density of the electrochromic device, and to supply a reverse voltage of an opposite polarity to the electrochromic element to reduce the optical density of the electrochromic device (inter alia paragraph [0264]), based on the optical density of the electrochromic element detected by the optical density detection unit (inter alia paragraph [0278]).
Regarding claim 2 Pradhan discloses the electrochromic device according to claim 1, as set forth above.  Pradhan further discloses wherein a controller (e.g. controller 1250) determines a reverse inter alia abstract “feedback is used to control an ongoing optical transition” e.g. figure 7A & paragraph [0278]).
Regarding claim 3 Pradhan discloses the electrochromic device according to claim 1, as set forth above.  Pradhan further discloses it is further comprises a controller (e.g. 1250) including a data unit (e.g. memory device 1292), wherein the data unit includes a calibration curve or a table obtained by determining, in advance, reverse voltage application time periods for a given optical density of the electrochromic element (inter alia abstract “some embodiments a transfer function is used calibrate optical drive parameters to control the tinting state” e.g. figure 19).
Regarding claim 4 Pradhan discloses the electrochromic device according to claim 1, as set forth above.  Pradhan further discloses it is further comprising a temperature detection unit configured to detect a temperature of the electrochromic element (e.g. temperature sensor 1286).
Regarding claim 5 Pradhan discloses the electrochromic device according to claim 4, as set forth above.  Pradhan further discloses wherein a controller (e.g. 1250) determines a reverse voltage application time period (as set forth above), which is a time period for applying the reverse voltage of the opposite polarity, based on the optical density detected by the optical density detection unit and the temperature of the electrochromic element detected by the temperature detection unit (paragraph [0278]).
Regarding claim 6 Pradhan discloses the electrochromic device according to claim 4, as set forth above.  Pradhan further discloses it is further comprises a controller (e.g. 1250) including a data unit (e.g. 1292), wherein the data unit includes a calibration curve or a table obtained by determining, in advance, a relationship of reverse voltage application time periods at a given temperature of the electrochromic element, and total decoloration time required for decoloring response after the reverse inter alia abstract “some embodiments a transfer function is used calibrate optical drive parameters to control the tinting state” e.g. figure 19).
Regarding claim 7 Pradhan discloses the electrochromic device according to claim 4, as set forth above.  Pradhan further discloses it is further comprises a controller (e.g. 1250) including a data unit(e.g. 1292), wherein the data unit includes a calibration curve or a table obtained by determining, in advance, relationships among a reverse voltage application time period at a given optical density of the electrochromic element (as set forth above), a reverse voltage application time period at a given temperature of the electrochromic element, and total decoloration time required for decoloring response after the reverse voltage is applied to the electrochromic element (as set forth above).
Regarding claim 8 Pradhan discloses the electrochromic device according to claim 1, as set forth above.  Pradhan further discloses wherein the drive voltage lowers the optical transmittance of the electrochromic element (inherent as set forth above).
Regarding claim 9 Pradhan discloses an electrochromic device (title e.g. figures 12-13) comprising: an electrochromic element (e.g. 1220) including a first electrode (e.g. 1230), a second electrode (e.g. 1236), and an electrochromic layer disposed between the first electrode and the second electrode (e.g. 1232); a temperature detection unit configured to detect a temperature of the electrochromic element (e.g. 1286); and a voltage supply unit configured to supply a drive voltage to the electrochromic element (e.g. 1240), the voltage supply unit applying to the electrochromic device a voltage of an opposite polarity based on the temperature of the electrochromic element detected by the temperature detection unit (as set forth above).
Regarding claim 10 Pradhan discloses the electrochromic device according to claim 9, as set forth above.  Pradhan further discloses wherein a controller (e.g. 1250) determines a reverse voltage application time period, which is a time period for applying the voltage of the opposite polarity, based on the temperature detected by the temperature detection unit (as set forth above).

Regarding claims 15-18 and 20, the claims are a method of operating the device of claims 1-3 and 5 during ordinary use, and is therefore anticipated by Pradhan.  Since under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), see MPEP 2112.02.
Regarding claim 19 Pradhan discloses the method of driving an electrochromic device according to claim 15, as set forth above.  Pradhan further discloses wherein the voltage of the opposite polarity is gradually reduced (e.g. see figure 1 ramp 111).

Insofar as they are claims 1, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. US Patent Application Publication 2016/0357082.
Regarding claim 1 Kubo discloses an electrochromic device (title & paragraph [0001] e.g. figures 7A-B) comprising: an electrochromic element (abstract e.g. optical filter 101 details in figure 1) including a first electrode (abstract e.g. electrode 1), a second electrode (abstract e.g. electrode 2), and an electrochromic layer disposed between the first electrode and the second electrode (abstract & paragraph [0050] “EC material is dissolved in the electrolyte 4” e.g. 4); an optical density detection unit configured to detect an optical density of the electrochromic element (e.g. light-receiving element 110, inter alia paragraph [0024, 0069 & 0085] ), based on the optical density of the electrochromic element detected by the optical density detection unit (figure 4 paragraph [0076]).
Regarding claim 12 Kubo discloses the electrochromic device according to claim 9, as set forth above.  Kubo further discloses wherein the electrochromic layer includes an anodic organic electrochromic material and a cathodic organic electrochromic material (paragraph [0054]).
Regarding claim 13 Kubo further discloses an image pickup apparatus (paragraph [0073, 0101 & 0114] “camera” e.g. figures 7A-B) comprising: an optical filter (e.g. 101); an image pickup optical system (e.g. image pickup apparatus 103) including a plurality of lenses (e.g. lens unit 102); and a light receiving element configured to receive light transmitted through the optical filter and the image pickup optical system (see figures 7A-B), the optical filter including the electrochromic device of claim 1 (as set forth above).
Regarding claim 15, the claim is a method of operating the device of claim 1 during ordinary use, and is therefore anticipated by Kubo.  Since under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), see MPEP 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as it is understood claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. US Patent Application Publication 2019/0221148 in view of Tu et al. “The synthesis and electrochemical properties of cathodic-anodic composite electrochromic materials” Dyes and Pigments, vol. 88, pp 39-43, 2011.
Regarding claim 12 Pradhan discloses the electrochromic device according to claim 1, as set forth above.  Pradhan does not disclose wherein the electrochromic layer includes an anodic organic electrochromic material and a cathodic organic electrochromic material.
Tu teaches electrochromic material for use in electrochromic devices (abstract) and further teaches electrochromic material includes an anodic organic electrochromic material and a cathodic organic electrochromic material (title e.g. scheme 1).  One would be motivated to use these materials since they make excellent candidates for applications in electrochromic devices given their having excellent color/bleach reversibility with high coloration efficiency response times for the coloring and bleaching processes being less than 150 ms and 2 s respectively, the dominant response speed significantly exceeded that of viologen alone and high stability (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Pradhan to have the electrochromic layer includes an anodic organic electrochromic material and a cathodic organic electrochromic material as taught by Tu for the purpose of having an electrochromic material with excellent color/bleach reversibility with high 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pradhan et al. international patent document WO2017/189307, in regards to an earlier publication of Pradhan et al. US Patent Application Publication 2019/0221148 noted above.
Reynolds et al. US Patent Application Publication 2014/0175281, in regards to a similar device.
Bhat et al. US Patent Application Publication 2020/0074959, in regards to a similar device.
Yamamoto US Patent Application Publication 2016/0266461, in regards to a similar device.
Gleason et al. US Patent Application Publication 2014/0192256, in regards to a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                     June 28, 2021